Exhibit 3.1 Certificate of Amendment to Articles of Incorporation For Nevada Profit Corporations (Pursuant to NRS 78.385 and 78.390 - After Issuance of Stock) 1.Name of corporation: GLOBAL DIVERSIFIED INDUSTRIES, INC. 2.The articles have been amended as follows (provide article numbers, if available): CERTIFICATE OF AMENDMENT TO THE ARTICLES OF INCORPORATION OF GLOBAL DIVERSIFIED INDUSTRIES, INC. ***** GLOBAL DIVERSIFIED INDUSTRIES, INC., a Nevada corporation (the "Corporation"), pursuant to the provisions of Nevada Revised Statutes 78.385 and 78.390, hereby emends its Articles of Incorporation as fellows: 1.The Articles of Incorporation of the Corporation (Nevada Secretary of State Corporate Number C8500-1990), are hereby amended by deleting the present form of Articles IV in its entirety and by substituting, in lieu thereof, the following: (CONTINUED ON NEXT PAGE) 2.The vote by which the stockholders holding shares in the corporation entitling them to exercise at least a majority of the voting power, or such greater proportion of the voting power as may be required in the case of a vote by classes or series, or as may be required by the provisions of the* articles of incorporation have voted in favor of the amendment is: 3.Effective date of filing (optional): 2/20/08 (must not be later than 90 days after the certificate is filed) 4.Officer Signature (Required):/s/ Phillip Hamilton, CEO *If any proposed amendment would alter or change any preference or any relative or other right given to any class or series of outstanding shares, then the amendment must be approved by the vote, in addition to the affirmative vote otherwise required, of the holders of shares representing a majority of the voting power of each class or series affected by the amendment regardless of limitations or restrictions on the voting power thereof. IMPORTANT: Failure to include any of the above information and submit the proper fees may cause this filing to be rejected. CERTIFICATE OF AMENDMENT TO THE ARTICLES OF INCORPORATION OF GLOBAL
